   Case 2:19-cr-00344-MHT-JTA Document 50 Filed 09/08/20 Page 1 of 4




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )     CRIMINAL ACTION NO.
              v.                   )        2:19cr344-MHT
                                   )            (WO)
WILLIE M. BURKS, III               )

                        OPINION AND ORDER

    This case is before the court on the government’s

unopposed motion to continue trial.                For the reasons

set forth below, the court finds that defendant Willie

M. Burks, III’s trial, now set for October 19, 2020,

should be continued pursuant to 18 U.S.C. § 3161(h).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court   is   limited   by   the    requirements      of    the   Speedy

Trial Act, 18 U.S.C. § 3161.           The Act provides in part:

         “In any case in which a plea of not
         guilty is entered, the trial of a
         defendant charged in an information or
         indictment with the commission of an
         offense shall commence within seventy
         days from the filing date (and making
         public)   of    the   information   or
      Case 2:19-cr-00344-MHT-JTA Document 50 Filed 09/08/20 Page 2 of 4




            indictment, or from the date the
            defendant   has   appeared  before   a
            judicial officer of the court in which
            such charge is pending, whichever date
            last occurs.”

§ 3161(c)(1).         The Act excludes any continuance based

on “findings that the ends of justice served by taking

such action outweigh the best interest of the public

and the defendant in a speedy trial.”                  § 3161(h)(7)(A).

In making that determination, the court shall consider,

among other factors, whether “the failure to grant such

a continuance in the proceeding would ... result in a

miscarriage of justice.”            § 3161(h)(7)(B)(1).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Burks in a speedy trial.                       As

the    government        notes,    several     trial     witnesses        are

employed      in   Alabama       prisons    where   there    are    active

outbreaks of COVID-19 among staff and inmates.                        As a

result, convening the trial in October would pose an

unacceptably high risk of COVID-19 transmission for the

participants        in     the     trial,     and     potentially         the



                                     2
   Case 2:19-cr-00344-MHT-JTA Document 50 Filed 09/08/20 Page 3 of 4




participants’ vulnerable family members.                In addition,

defense counsel argues that the COVID-19 pandemic in

Alabama could make it difficult to obtain a jury pool

that is representative of the community.                    Especially

given that Burks does not oppose a continuance, these

concerns, when taken together, outweigh the interest of

Burks and the public in a speedy trial.               Therefore, the

jury     selection    and    trial     of    this    case     will      be

continued.



                                 ***

       Accordingly, it is ORDERED as follows:

       (1) The motion to continue the trial (doc. no. 49)

is granted.

       (2)   The   jury   selection    and   trial    for    defendant

Willie M. Burks, III, now set for October 19, 2020, are

continued generally.

       (3) A conference call to discuss when to reset the

trial is set for October 14, 2020, at 10:00 a.m.                       The




                                  3
   Case 2:19-cr-00344-MHT-JTA Document 50 Filed 09/08/20 Page 4 of 4




courtroom deputy shall arrange for the call.

    DONE, this the 8th day of September, 2020.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
